DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 15-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 121 as a divisional of US application No. 16/073,992 filed on 30 Jul. 2018, which is a 35 USC 371 National Stage filing of international application No. PCT/EP2017/052143 filed on 1 Feb. 2017 and claims benefit under 35 USC 119(a)-(d) to foreign application Nos. EP 16154123.0 , EP 16161466.0, EP 16183009.6, and EP 16186603.3, filed on 3 Feb. 2016, 21 Mar. 2016, 5 Aug. 2016, and 31 Aug. 2016, respectively.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9 Aug. 2021, 9 Aug. 2021, 9 Aug. 2021 and 26 Sep. 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case the phrase under suitable conditions in claims 28 and 34 is indefinite because it is not clear what the phase is referring to and it is not clear what conditions quality as suitable conditions.  Are the “suitable conditions” conditions that are suitable for preparing the formula I’ or co. no. 1?  What conditions are these?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010; see attached 892), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892).

Gangadharmath et al. teach imaging agents for detecting neurological disorders (see title).  Gangadharmath et al. teach a method of imaging and detection of Alzheimer’s disease associated with tau protein aggregation comprising administering a detectable quantity of labeled compound of formula (I) to a subject in need thereof and detecting the compound associated with tau aggregates (see [0029]).  Those skilled in the art are familiar with PET detection of positron emitting atom such as 18F (see [0149]).  Gangadharmath et al. teach compound of general formula (I) 
    PNG
    media_image1.png
    106
    178
    media_image1.png
    Greyscale
 wherein A is linking moiety or bond and Z is 
    PNG
    media_image2.png
    109
    175
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    148
    206
    media_image3.png
    Greyscale
 wherein X9 and X16 may be N (see [0058]).  Gangadharmath et al. teach T213 
    PNG
    media_image4.png
    121
    199
    media_image4.png
    Greyscale
 (see table 2; pg. 12).  Gangadharmath et al. teach T505 
    PNG
    media_image5.png
    156
    250
    media_image5.png
    Greyscale
 (see pg. 19) and T429 
    PNG
    media_image6.png
    171
    323
    media_image6.png
    Greyscale
 (pg. 14).  Gangadharmath et al. teach in vivo imaging of the brain after i.v. bolus injection (see [0151]).  Gangadharmath et al. teach in vitro detection of tau deposits in a brain tissue (see [0134]; claim 24; [0588]-[0589]). Gangadharmath et al. teach the reaction of anhydrous [18F]fluoride with W366 precursor (see [0577]) and with T114 (see [0581]).
Gangadharmath et al. do not teach a method comprising contacting tissue with a compound of formula I’ 
    PNG
    media_image7.png
    204
    503
    media_image7.png
    Greyscale
.
Kroth et al. teach carbazole and carboline compounds for use in the diagnosis, treatment, alleviation or prevention of disorders associated with amyloid or amyloid-like proteins (see title).  Kroth et al. teach compound that are suitable as a diagnostic composition for positron emission tomography imaging of taupathies wherein the compounds are detectably labeled with 18F (see pg. 9).  Kroth et al. teach compounds of formula 
    PNG
    media_image8.png
    235
    446
    media_image8.png
    Greyscale
 wherein Z is -N(Ra)- and A is a pyridine ring (see pgs. 12-13).  Kroth et al. teach RefA 
    PNG
    media_image9.png
    181
    356
    media_image9.png
    Greyscale
 (See pg. 334).  Kroth et al. teach compound 23 
    PNG
    media_image10.png
    188
    365
    media_image10.png
    Greyscale
 (see pg. 319) and compound 34 
    PNG
    media_image11.png
    153
    394
    media_image11.png
    Greyscale
 (pg. 320).  Kroth et al. teach trimethylammonium and nitro leaving groups (see pg. 41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gangadharmath et al. (method of imaging tissue comprising contacting the tissue with T213) by incorporating an amino linking moiety between that bicyclic ring and phenyl ring of the compound T213 as taught by Kroth et al. because it would have been expected to provide an equivalent compound suitable for detecting tissue optionally comprising tau protein.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Gangadharmath et al. by further incorporating a N and a F in the T216 to form a 6-fluoro-1,5-naphthyridine as taught by Gangadharmath et al. and then administering that compound to tissue either in vitro and/or in vivo optionally sequentially and optionally wherein the subject has AD or taupathy and detecting the compound in the tissue optionally by PET in the brain of the subject as taught by Gangadharmath et al. and Kroth et al. because it would have been expected advantageously enable 18F-labeling with nucleophilic [18F]fluoride ion by SNAr substitution and/or provide an equivalent method suitable for detecting tissue optionally comprising tau protein.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gangadharmath et a. by further incorporating a Me group on the pyridine ring as taught by Kroth et al. because it would have been expected to provide an equivalent compound capable of detecting tau protein in the tissue.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gangadharmath et al. by further substituting the F on the 1,5-naphthyridine with trimethylammonium leaving group and then react that compound with fluoride 18F- under suitable conditions as taught by Kroth et al. and Gangadharmath et al. because it would have been expected to advantageously enable late stage 18F-labeling in one step using cyclotron produced [18F]fluoride ion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618